DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s amendment filed on July 20, 2022 has been considered and entered. 
Accordingly, claims 1-4, 9-11, and 14-16 are pending in this application. Claims 1, 2, 9, and 14 are currently amended; claims 3, 4, 10, 11, 15, and 16 are original; claims 5-8, 13, 14, and 17-20 are canceled.
Claim Objections
Claims 1-4, 9-11, and 14-16 are objected to because of the following:
A. In claim 1 at the last line, “the result” should read “the final subnormal mantissa result” instead for consistency of claim terminologies and better clarity. Claims 9 and 14 recite similar limitations and are objected to for the same reason. Claims 2-4 inherit the same deficiency as claim 1 by reason of dependence. Claims 10-11 inherit the same deficiency as claim 9 by reason of dependence. Claims 15-16 inherit the same deficiency as claim 14 by reason of dependence.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
Claims 1-4, 9-11, and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-4 recite an apparatus and, therefore, is a machine. Claims 9-11 and 14-16 recite a non-transitory computer-readable medium and, therefore, is an article of manufacture.
Under the Alice Framework Step 2A prong 1, claim 1 recites “generate a subnormal result for a division operation that divides a numerator by a denominator”, “perform a reciprocal operation to determine a normalized mantissa value for a reciprocal of a floating-point representation of the denominator”, “multiply a fixed-point representation of the normalized mantissa value for the reciprocal by a mantissa of the numerator to generate an initial value”, “determine error data based on one or more bits that are shifted out in one or more shift operations performed on the initial value”, and “generate a final subnormal mantissa result for the division operation, including to determine whether to increment the initial value based on the error data to generate the result”.
	The above limitations are directed to performing a division operation to obtain a division operation result which amounts to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The steps of “determining error data” and “determining whether to increment the initial value” based on something is a process that can be performed using pen and paper. Accordingly, the claim is directed to recite an abstract idea.
	Under the Alice Framework step 2A prong 2, the claim recites three additional elements – floating-point circuitry, fixed-point circuitry, and control circuitry. However, the additional elements of floating-point circuitry, fixed-point circuitry, and control circuitry were recited at a high-level of generality (i.e., as generic computer components executing mathematical calculations) such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into a practical application.
	Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of floating-point circuitry, fixed-point circuitry, and control circuitry were recited at a high-level of generality (i.e., as generic computer components executing mathematical calculations) such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claim does not amount to significantly more than the abstract idea.
	Under the Alice Framework step 2A prong 1, claims 2-4 recite further steps and details for performing the division operation to obtain the division operation result and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 2-3 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
	Under the Alice Framework step 2A prong 2, claim 4 recites one additional element – an increment circuit. However, the additional element of an increment circuit was recited at a high-level of generality (i.e., as a generic computer component for incrementing in a manner that merely restates the function being performed) such that it amounts to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into a practical application.
	Under the Alice Framework step 2B, claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an increment circuit was recited at a high-level of generality (i.e., as a generic computer component for incrementing in a manner that merely restates the function being performed) such that it amounts to no more than mere instructions using a generic computer component. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework Step 2A prong 1, claim 9 recites “generating a subnormal result for a division operation that divides a numerator by a denominator, including”, “executing, […], one or more floating-point instructions to perform a reciprocal operation to determine a normalized mantissa value for the reciprocal of a floating-point representation of the denominator”, “executing, […], one or more fixed-point instructions to: multiply a fixed-point representation of the normalized mantissa value for the reciprocal by a mantissa of the numerator to generate an initial value”, “determine error data based on one or more bits that are shifted out in one or more shift operations performed on the initial value”, and “generate a final subnormal mantissa result for the division operation, including to determine whether to increment the initial value based on the error data to generate the result”.
	The above limitations are directed to performing a division operation to obtain a division operation result which amounts to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The steps of “determining error data” and “determining whether to increment the initial value” based on something is a process that can be performed using pen and paper. Accordingly, the claim is directed to recite an abstract idea.
	Under the Alice Framework step 2A prong 2, the claim recites two additional elements – a floating-point unit, and a fixed-point unit. However, the additional elements of a floating-point unit, and a fixed-point unit were recited at a high-level of generality (i.e., as generic computer components executing instructions to perform the mathematical calculations) such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into a practical application.
	Under the Alice Framework step 2B, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a floating-point unit, and a fixed-point unit were recited at a high-level of generality (i.e., as generic computer components executing instruction to perform the mathematical calculations) such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claim does not amount to significantly more than the abstract idea.
	Under the Alice Framework step 2A prong 1, claims 10-11 recite further steps and details for performing the division operation to obtain the division operation result and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 10-11 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework Step 2A prong 1, claim 14 recites “generate a subnormal result for a division operation that divides a numerator by a denominator”, “perform a reciprocal operation to determine a normalized mantissa value for a reciprocal of a floating-point representation of the denominator”, “multiply a fixed-point representation of the normalized mantissa value for the reciprocal by a mantissa of the numerator to generate an initial value”, “determine error data based on one or more bits that are shifted out in one or more shift operations performed on  the initial value”, and “generate a final subnormal mantissa result for the division operation, including to determine whether to increment the initial value based on the error data to generate the result”.
	The above limitations are directed to performing a division operation to obtain a division operation result which amounts to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The steps of “determining error data” and “determining whether to increment the initial value” based on something is a process that can be performed using pen and paper. Accordingly, the claim is directed to recite an abstract idea.
	Under the Alice Framework step 2A prong 2, the claim recites three additional elements – floating-point circuitry, fixed-point circuitry, and control circuitry. However, the additional elements of floating-point circuitry, fixed-point circuitry, and control circuitry were recited at a high-level of generality (i.e., as generic computer components executing mathematical calculations) such that they amount to no more than mere instructions using a generic computer component. Additionally, the limitations recited in the preamble are merely reciting intended use. Accordingly, the claim is not integrated into a practical application.
	Under the Alice Framework step 2B, claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of floating-point circuitry, fixed-point circuitry, and control circuitry were recited at a high-level of generality (i.e., as generic computer components executing mathematical calculations) such that they amount to no more than mere instructions using a generic computer component. Additionally, the limitations recited in the preamble are merely reciting intended use. Accordingly, the claim does not amount to significantly more than the abstract idea.
	Under the Alice Framework step 2A prong 1, claims 15-16 recite further steps and details for performing the division operation to obtain the division operation result and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claim 15 does not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
	Under the Alice Framework step 2A prong 2, claim 16 recites one additional element – an increment circuit. However, the additional element of an increment circuit was recited at a high-level of generality (i.e., as a generic computer component for incrementing in a manner that merely restates the function being performed) such that it amounts to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into a practical application.
	Under the Alice Framework step 2B, claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an increment circuit was recited at a high-level of generality (i.e., as a generic computer component for incrementing in a manner that merely restates the function being performed) such that it amounts to no more than mere instructions using a generic computer component. Accordingly, the claim does not amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. (US Patent No. 10,503,473 B1), hereinafter Tai, in view of Jaiswal et al. (NPL – “Area-Efficient Architecture for Dual-Mode Double Precision Floating Point Division”), hereinafter Jaiswal.
Regarding claim 1, Tai teaches an apparatus, comprising:
circuitry configured to generate a subnormal result for a division operation that divides a numerator by a denominator, comprising (Tai Figs. 1-2 col 2 lines 35-39, col 3 lines 7-15; circuitry – floating point circuitry 210; subnormal result - Subnormal outputs; division operation - floating-point division; numerator – operand x/dividend; denominator – operand y/divisor):
floating-point circuitry configured to perform a reciprocal operation to determine a normalized mantissa value for a reciprocal of a floating-point representation of the denominator (Tai Figs 1-3 floating-point circuitry – reciprocal circuitry 230; col 2 lines 46-55 “At 110, in the illustrated embodiment, floating-point circuitry determines the reciprocal of y16”; reciprocal operation - Rcp32=1.0f/Y32; Fig. 4 step 410 and col 4 lines 45-47 “At 410, in the illustrated embodiment, circuitry (e.g., reciprocal circuitry 230) determines a reciprocal of the second operand to generate a reciprocal output”);
 (Tai Figs. 1-3 col 2 lines 56-65 “At 120, in the illustrated embodiment, floating-point circuitry multiplies x16 with the output of the reciprocal function”; initial value – R where R = X32*Rcp32); and
control circuitry configured to (Tai Fig. 2 control circuitry – refinement circuitry 240):
determine error data 
(Tai col 3 line 58 error – t1); and
generate a final subnormal mantissa result for the division operation, including to determine whether to increment the initial value based on the error data to generate the result (Tai col 3 line 59-61 shows whether R is updated with the value of t2 or not. Further, t2 is calculated based on the initial value R and the error data t1, final subnormal mantissa – final value of R).
Tai does not explicitly teach a fixed-point circuitry configured to multiply a fixed-point representation of the normalized mantissa value for the reciprocal by a mantissa of the numerator to generate an initial value; and determine error data based on one or more bits that are shifted out in one or more shift operations performed on the initial value.
	However, on the same field of endeavor, Jaiswal discloses circuitry for performing floating point division that divides a numerator by a denominator comprising an integer multiplier configured to multiply a fixed-point/integer representation of a normalized mantissa corresponding to a reciprocal of the denominator by a mantissa of the numerator (Jaiswal Figs. 1, 7 and 9 fixed-point circuitry – second and third stage circuits of Fig. 1 including the multiplier of Fig. 9; page 6 lines 46-54 “The architecture for the dual-mode Booth multiplier is shown in Fig. 9 … Here, it is a 54-bit integer multiplier (for DP processing), which is also designed to process two parallel sets of 24-bit unsigned operands (for two SPs processing) multiplication”; page 7 right col lines 43-45 “In state S0 of FSM, the dividend mantissas are applied to in1_t1 and in1_t2 and,                         
                            
                                
                                    (
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                    )
                                
                                
                                    -
                                    1
                                
                            
                        
                     is applied at in2, either for DP or both SPs”; page 3 left col lines 15-16 “The pre-computed value of                         
                            
                                
                                    (
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                    )
                                
                                
                                    -
                                    1
                                
                            
                        
                     acts as an initial approximation for                         
                            
                                
                                    (
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    -
                                    1
                                
                            
                        
                    ”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Tai using Jaiswal and replace the multiplication circuitry of Tai with the fixed-point circuitry of Jaiswal which includes the integer multiplier shown in Fig. 9 of Jaiswal. As discussed, both of the multiplier circuitry of Tai and Jaiswal performs multiplication of the normalized mantissa value for the reciprocal by a mantissa of the numerator, therefore, substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
The motivation to use the multiplier of Jaiswal is because the multiplier of Jaiswal is also designed to process two parallel sets of 24-bit unsigned operands (for two single precision processing) multiplication (Jaiswal page 6 lines 46-54).
	Therefore, the combination of Tai as modified in view of Jaiswal teaches a fixed-point circuitry configured to multiply a fixed-point representation of the normalized mantissa value for the reciprocal by a mantissa of the numerator to generate an initial value.
Tai as modified in view of Jaiswal does not explicitly teach determine error data based on one or more bits that are shifted out in one or more shift operations performed on the initial value.
However, on the same field of endeavor, Jaiswal teaches performing ULP computation based on guard, sticky, and least significant bits of the output of one or more shift operations performed on an initial quotient value and generating a final subnormal mantissa result by incrementing the initial quotient value based on the ULP (Jaiswal page 8 left col lines 38-43 “The third stage of the FP division architecture corresponds to the computations of steps 6,7 and 8 of the Algorithm 1. In this stage, for the case of exponent underflow (if dividend exponent is smaller than the divisor exponent), mantissa division quotient is first process for the dynamic right shifting”; page 8 section III.C(2); Fig. 12 shows ULP computation is based on round, guard, sticky, and rounding position bit”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Tai using Jaiswal and configure the control circuitry to determine the error data using the ULP computation disclosed by Jaiswal and generate the final subnormal mantissa result based on the initial value and the error data.
The motivation to do so is to correctly round the mantissa quotient (Jaiswal page 8 section III.C(2)).
Therefore, the combination of Tai as modified in view of Jaiswal teaches control circuitry configured to: determine error data based on one or more bits that are shifted out in one or more shift operations performed on the initial value; and generate a final subnormal mantissa result for the division operation, including to determine whether to increment the initial value based on the error data to generate the result.

Regarding claim 3, Tai as modified in view of Jaiswal teaches all the limitations of claim 1 as stated above. Further, Tai as modified in view of Jaiswal teaches wherein the control circuitry is configured to: determine the error data based on guard, sticky, and least significant bits of the output of one or more shift operations performed on the initial value; and generate the final subnormal mantissa result by incrementing the initial value based on the error data (Jaiswal page 8 left col lines 38-43 “The third stage of the FP division architecture corresponds to the computations of steps 6,7 and 8 of the Algorithm 1. In this stage, for the case of exponent underflow (if dividend exponent is smaller than the divisor exponent), mantissa division quotient is first process for the dynamic right shifting”; page 8 section III.C(2); Fig. 12 shows ULP computation is based on round, guard, sticky, and rounding position bit”; see also claim 1 analysis).

	Regarding claim 4, Tai as modified in view of Jaiswal teaches all the limitations of claim 1 as stated above. Further, Tai as modified in view of Jaiswal teaches wherein the fixed-point circuitry includes an increment circuit configured to increment the initial value (Jaiswal Fig. 12 increment circuit – 32-bit incrementer).

	Regarding claims 9 and 11, they are directed to a non-transitory computer-readable medium that includes instructions that are executable by the apparatus of claims 1 and 3 respectively. All the operations included in the instructions of claims 9 and 11 would be performed by the apparatus of claims 1 and 3 respectively. Claims 1 and 3 analysis applies equally to claims 9 and 11.

Regarding claim 14, Tai teaches a  non-transitory computer readable medium having stored thereon design information that specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the hardware integrated circuit according to the design, wherein the design information specifies that the hardware integrated circuit includes (Tai Fig. 6, claim 14 and col 6 line 60 to col 7 line 48):
circuitry configured to generate a subnormal result for a division operation that divides a numerator by a denominator, comprising (Tai Figs. 1-2 col 2 lines 35-39, col 3 lines 7-15; circuitry – floating point circuitry 210; subnormal result - Subnormal outputs; division operation - floating-point division; numerator – operand x/dividend; denominator – operand y/divisor):
floating-point circuitry configured to perform a reciprocal operation to determine a normalized mantissa value for a reciprocal of a floating-point representation of the denominator (Tai Figs 1-3 floating-point circuitry – reciprocal circuitry 230; col 2 lines 46-55 “At 110, in the illustrated embodiment, floating-point circuitry determines the reciprocal of y16”; reciprocal operation - Rcp32=1.0f/Y32; Fig. 4 step 410 and col 4 lines 45-47 “At 410, in the illustrated embodiment, circuitry (e.g., reciprocal circuitry 230) determines a reciprocal of the second operand to generate a reciprocal output”);
fixed-point circuitry configured to multiply (Tai Figs. 1-3 col 2 lines 56-65 “At 120, in the illustrated embodiment, floating-point circuitry multiplies x16 with the output of the reciprocal function”; initial value – R where R = X32*Rcp32); and
control circuitry configured to (Tai Fig. 2 control circuitry – refinement circuitry 240):
determine error data 
(Tai col 3 line 58 error – t1); and
generate a final subnormal mantissa result for the division operation, including to determine whether to increment the initial value based on the error
data to generate the result (Tai col 3 line 59-61 shows whether R is updated with the value of t2 or not. Further, t2 is calculated based on the initial value R and the error data t1, final subnormal mantissa – final value of R).
	Tai does not explicitly teach a fixed-point circuitry configured to multiply a fixed-point representation of the normalized mantissa value for the reciprocal by a mantissa of the numerator to generate an initial value; and determine error data based on one or more bits that are shifted out in one or more shift operations performed on the initial value.
	However, on the same field of endeavor, Jaiswal discloses circuitry for performing floating point division that divides a numerator by a denominator comprising an integer multiplier configured to multiply a fixed-point/integer representation of a normalized mantissa corresponding to a reciprocal of the denominator by a mantissa of the numerator (Jaiswal Figs. 1, 7 and 9 fixed-point circuitry – second and third stage circuits of Fig. 1 including the multiplier of Fig. 9; page 6 lines 46-54 “The architecture for the dual-mode Booth multiplier is shown in Fig. 9 … Here, it is a 54-bit integer multiplier (for DP processing), which is also designed to process two parallel sets of 24-bit unsigned operands (for two SPs processing) multiplication”; page 7 right col lines 43-45 “In state S0 of FSM, the dividend mantissas are applied to in1_t1 and in1_t2 and,                         
                            
                                
                                    (
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                    )
                                
                                
                                    -
                                    1
                                
                            
                        
                     is applied at in2, either for DP or both SPs”; page 3 left col lines 15-16 “The pre-computed value of                         
                            
                                
                                    (
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                    )
                                
                                
                                    -
                                    1
                                
                            
                        
                     acts as an initial approximation for                         
                            
                                
                                    (
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    -
                                    1
                                
                            
                        
                    ”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Tai using Jaiswal and replace the multiplication circuitry of Tai with the fixed point circuit of Jaiswal which includes the integer multiplier shown in Fig. 9 of Jaiswal. As discussed, both of the multiplier circuitry of Tai and Jaiswal performs multiplication of the normalized mantissa value for the reciprocal by a mantissa of the numerator, therefore, substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
The motivation to use the multiplier of Jaiswal is because the multiplier of Jaiswal is also designed to process two parallel sets of 24-bit unsigned operands (for two single precision processing) multiplication (Jaiswal page 6 lines 46-54).
	Therefore, the combination of Tai as modified in view of Jaiswal teaches a fixed-point circuitry configured to multiply a fixed-point representation of the normalized mantissa value for the reciprocal by a mantissa of the numerator to generate an initial value.
Tai as modified in view of Jaiswal does not explicitly teach determine error data based on one or more bits that are shifted out in one or more shift operations performed on the initial value.
However, on the same field of endeavor, Jaiswal teaches performing ULP computation based on guard, sticky, and least significant bits of the output of one or more shift operations performed on an initial quotient value and generate a final subnormal mantissa result by incrementing the initial quotient value based on the ULP (Jaiswal page 8 left col lines 38-43 “The third stage of the FP division architecture corresponds to the computations of steps 6,7 and 8 of the Algorithm 1. In this stage, for the case of exponent underflow (if dividend exponent is smaller than the divisor exponent), mantissa division quotient is first process for the dynamic right shifting”; page 8 section III.C(2); Fig. 12 shows ULP computation is based on round, guard, sticky, and rounding position bit”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Tai using Jaiswal and configure the control circuitry to determine the error data using the ULP computation disclosed by Jaiswal and generate the final subnormal mantissa result based on the initial value and the error data.
The motivation to do so is to correctly round the mantissa quotient (Jaiswal page 8 section III.C(2)).
Therefore, the combination of Tai as modified in view of Jaiswal teaches control circuitry configured to: determine error data based on one or more bits that are shifted out in one or more shift operations performed on the initial value; and generate a final subnormal mantissa result for the division operation, including to determine whether to increment the initial value based on the error data to generate the result.
	Regarding claims 15 and 16, they are directed to a non-transitory computer-readable medium that includes design information that specifies the design of the apparatus of claims 3 and 4 respectively. Claims 3 and 4 analysis applies equally to claims 15 and 16.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tai in view of Jaiswal as applied to claim 1 above, and further in view of Vanderspek (US Patent No. 8,938,485 B1).
Regarding claim 2, Tai as modified in view of Jaiswal teaches all the limitations of claim 1 as stated above. Further, Tai as modified in view of Jaiswal teaches wherein (Tai col 3 line 58 instruction to determine the error data – t1 = X32-Y32*R where t1 is the error data and the instruction includes Y32 which is a 32-bit representation of the denominator Y16).
The combination of Tai and Jaiswal thus far does not explicitly teach wherein the fixed-pointcircuitry includes the control circuitry and is configured to perform an integer instruction to determine the error data, wherein the integer instruction includes at least a portion of the denominator as an input operand.
However, on the same field of endeavor, Vanderspek discloses a method for performing division using a reciprocal operation which includes performing integer instructions to determine an error data, wherein one of the integer instructions includes the denominator as an input operand (Vanderspek col 5 line 57 to col 6 in line 15 including table 4; integer instructions to determine an error data – uint32 err2 in line 3 of the code; further as shown, the uint32 err2 instruction requires N2 and N2 is calculated using the divisor/denominator D in line 2 of the code).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Tai in view of Jaiswal using Vanderspek and configure fixed-point circuitry to determine the error data using integer instructions as taught by Vanderspek. As discussed, Tai, Jaiswal, and Vanderspek are directed to performing division operations using the reciprocal of the denominator which includes determining error data associated with the reciprocal operation, therefore, replacing the instruction of Tai as integer instructions yields predictable results to one of ordinary skill in the art as the error data can still be determined and used to adjust the initial division result.
Therefore, the combination of Tai as modified in view of Jaiswal and Vanderspek teaches wherein the control circuitry is configured to perform an integer instruction to determine the error data, wherein the integer instruction includes at least a portion of the denominator as an input operand.
Tai as modified in view of Jaiswal and Vanderspek does not explicitly teach wherein the fixed-pointcircuitry includes the control circuitry.
However, including the control circuitry in the fixed-point circuitry is an obvious modification to one of ordinary skill in the art. Making the control circuitry and the fixed-point circuitry integral instead of having them as separate circuitry would not change or restrict the operation of both circuit as the single combined circuitry would still perform the same functionality and would still generate the same result as the two separate circuitry. See MPEP 2144.04(V).
Therefore, the combination of Tai as modified in view of Jaiswal and Vanderspek teaches wherein the fixed-point

	Regarding claims 10, it is directed to a non-transitory computer-readable medium that includes instructions that are executable by the apparatus of claim 2. All the operations included in the instructions of claim 10 would be performed by the apparatus of claim 2. Claim 2 analysis applies equally to claim 10.

Response to Arguments
In view of amendments made and applicant’s arguments, the objection to the drawings, specification, and the claims has been withdrawn. However, the amendments made raises new claim objection as discussed above.
In view of amendments made and applicant’s arguments, the 35 U.S.C. 112(b) rejection raised in the non-final action submitted 04/20/2022 has been withdrawn.
Applicant's arguments filed 04/20/2022, see remarks pages 1-4 with respect to the 35 U.S.C. 101 rejection of claims 1-4, 9-11, and 14-16 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the 35 U.S.C. 101 of the claims, applicant argues that the claims are directed to an improvement to a technical field which provides a technical solution to handling subnormal values in floating-point division circuitry. Further, applicant argues that claim 1 recites specific “control circuitry configured to: determine error data based on one or more bits that are shifted out in one or more shift operations performed on the initial value" and "generate a final subnormal mantissa result for the division operation, including to determine whether to increment the initial value based on the error data to generate the result” that quickly provide a result and consume substantially less power than traditional division techniques that support subnormal results.
Examiner respectfully disagrees. The alleged benefit/improvement being argued is based on the abstract idea of determining error data based on one or more bits that are shifted out in one or more shift operations performed on the initial value and generating a final subnormal mantissa result for the division operation, including to determine whether to increment the initial value based on the error data to generate the result. However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology (MPEP 2106.05(a)(II)). Furthermore, the claimed control circuitry is recited at a high-level generality which does not limit the determining and generating steps to a particular circuit implementation with specific control circuitry structure. 
Applicant's arguments filed 04/20/2022, see remarks page 4 with respect to the 35 U.S.C. 103 rejection of claims 1-4, 9-11, and 14-16 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the 35 U.S.C. 103 of claims 1-4, 9-11, and 14-16, applicant added the features of determine error data based on one or more bits that are shifted out in one or more shift operations performed on the initial value; and generate a final subnormal mantissa result for the division operation, including to determine whether to increment the initial value based on the error data to generate the result. Applicant argues that Tai’s t1 value is not determined "based on one or more bits that are shifted out in one or more shift operations performed on the initial value" as recited in amended claim 1. Further, Tai does not teach or suggest to "generate a final subnormal mantissa result for the division operation, including to determine whether to increment the initial value based on" the t1 value ( or any other value) as recited in amended claim 1, and that Jaiswal does not remedy the defects in Tai.
 Examiner agrees in part. Examiner agrees that Tai’s t1 value is not determined "based on one or more bits that are shifted out in one or more shift operations performed on the initial value" as recited in amended claim 1. However, the features of “generate a final subnormal mantissa result for the division operation, including to determine whether to increment the initial value based on the error data to generate the result” is disclosed in col 3 lines 59-62 of Tai which shows whether R is updated with t2 if abs(t2)                        
                            >
                        
                    0 where t2 is calculated based on the error data t1 and the initial value R. Furthermore, the feature of determining an error “based on one or more bits that are shifted out in one or more shift operations performed on the initial value” is disclosed in at least Fig. 1 and 12 of Jaiswal which shows ULP computation is based on the mantissa quotient output form the dual-mode dynamic right shifter which performs right shifting operation. Therefore, it would have been obvious to modify Tai using Jaiswal and configure the control circuitry to determine the error data using the ULP computation disclosed by Jaiswal and generate the final subnormal mantissa result based on the initial value and the error data in order to generate a correctly rounded mantissa quotient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182